Case: 4:18-mj-00347-DDN Doc. #: 1-1 Filed: 10/11/18 Page: 1 of 13 PageID #: 15

                                                                                      \FILED
                            UNITED STATES DISTRICT COURT                           OCT 11 2018
                            EASTERN DISTRICT OF MISSOURI
                                                                                  U S DISTRICT COURT
                                  EASTERN DIVISION                              EASTERN DISTRICT OF MO
                                                                                       ST.LOUIS


IN THE MATTER OF AN APPLICATION               )
OF THE UNITED STATES OF AMERICA               )
FOR A 'WARRANT TO OBTAIN                      )
RECORDS, LOCATION INFORMATION,                )
INCLUDING PRECISION LOCATION                  )      No. 4:18 MJ 347 DDN
INFORMATION,      CELL      SITE              )
INFORMATION,     AND      OTHER               )      FILED UNDER SEAL
SIGNALING          INFORMATION                )
ASSOCIATED WITH THE CELLULAR                  )
TELEPHONE HAVING THE NUMBERS                  )
(636) 234-4893.                               )

                                          AFFIDAVIT

       Larson Harris, being duly sworn, deposes and says that he is a Special Agent with the Drug

Enforcement Administration of the United States Department of Justice, St. Louis, Missouri, duly

appointed according to law and acting as such.

                                          Introduction

       I am a Special Agent of the Drug Enforcement Administration (DEA), United States

Department of Justice (DOJ). As such, I am an investigative and law enforcement officer of the

United States (U.S.) within the meaning of Title 18, U.S. Code, Section 2510 (7), who is

empowered to conduct investigations of, and to make arrests for, the offenses enumerated in Title

18, U.S. Code, Section 2516.

       I have been a Special Agent with the DEA since March 2017. I am currently assigned to

the St. Louis Field Division (FD), Task Force Group 31. During the beginning of my career, I

successfully completed the rigorous 20 week long DEA Basic Agent Training Academy located

in Quantico, Virginia. At the Academy, I received extensive training in the investigation of
 Case: 4:18-mj-00347-DDN Doc. #: 1-1 Filed: 10/11/18 Page: 2 of 13 PageID #: 16




 narcotics related offenses cgncerning violations of the Controlled Substance Act contained

 within the Title 21, United States Code, including the illegal transportation, distribution, and sale

 of controlled substances. I have learned to identify and recognize commonly and infrequently

 used tactics of illicit drug traffickers and various methods of techniques to eliminate the illegal

 flow of narcotics throughout United States. During my training in the Academy, I was also

 taught how to recognize the trends drug traffickers use to launder their drug proceeds and routes

 to exemplify to expose these acts. I have foamed and had extensive training on federal criminal

 law and more so pertaining to those laws relating to narcotics. I was also taught and trained on

 the recognition and testing of the vast variety of different narcotics present in the United States

 that are. being illegally used, possessed, transported, and sold.

        Upon my completion of the DEA Basic Training Academy, I was temporarily assigned to

 the Houston Division Office in the Enforcement Group D25. Through my short period assigned

 to this group, I conductrd and assisted in many operations that were implemented to stop the

 drug and money flow of known drug traffickers in the region. I assisted in the mobile and

. electronic surveillance, Title-III wiretap communications, multiple documented narcotics arrest,

 drug traffickers' money intercepts, interview and questioning of witnesses and sources, and the

 execution of search and arrest warrants. In July 2017, I reported to the DEA St. Louis Field

 Division Office Task Force Group 31, where I am currently assigned.

        Prior to my commission as a DEA Special Agent, I was employed as a police officer with

 the Houston Police Department from May 2013 to October 2016. At the Houston Police

 Department, I was assigned as a patrol officer for the first year of my career. As a patrol officer I

 responded to emergency calls and assisted complainants while at the scene. I wrote numerous


                                                   2
Case: 4:18-mj-00347-DDN Doc. #: 1-1 Filed: 10/11/18 Page: 3 of 13 PageID #: 17



reports and made several city arrests on criminal activities. In June 2014 through October 2016, I

was assigned to the Gang Task Force Unit within the Houston Police Department. In this unit,

we were assigned to conduct street level investigatioi;is oflocal Gang members and to conduct

proactive police work to make felonious arrest. I conducted several undercover operations which

lead to several arrest and significant investigative information. I have participated in countless

drug investigations which resulted in numerous arrest and narcotics, money, and asset seizures. I
                                     ~
have exemplified knowledge of the street terms of certain narcotics and the way drug traffickers

attempt to conceal their drugs and money proceeds. I have an abundant deal of knowledge and

have encountered drugs such as cocaine/crack, heroin, MDMA, methamphetamine, marijuana

and other controlled substances. I have used pole cameras and plain clothes surveillance of

targets believed to be involved in illegal criminal drug activity. Currently, I am a part of an

experience team in the St. Louis Division Office in Task Force Group 31 that has participated in

disrupting and dismantling several drug trafficking organizations.

       The facts alleged in this affidavit come from my own investigation, my training, experience

and information obtained from other investigators and witnesses.       As this affidavit is submitted

for the limited purpose of establishing probable cause to locate and monitor the location of a

cellular telephone as part of a criminal investigation, it does not set forth all of the my knowledge

regarding this matter.

       Upon information and belief, and as explained in greater detail below, the AT&T Wireless

cellular telephone bearing number (636) 234-4893 (hereinafter the "subject cellular telephone")

has been used, and is presently being used, in connection with the commission of offenses

involving ongoing violations of Title 21, United States Code, Section(s) 841(a)(l), 846 and other


                                                  3
Case: 4:18-mj-00347-DDN Doc. #: 1-1 Filed: 10/11/18 Page: 4 of 13 PageID #: 18



offenses of Federal law (hereinafter referred to as "the subject offenses"), by Joshua SPENCER,

and others known and unknown.

       The present affidavit is being submitted in connection with an application of the

Government for a warrant and order authorizing agents/officers of the investigative agency(ies),

and other authorized federal/state/local law enforcement agencies, to obtain location information,

including precision location information, cell site location information, and other signaling

information, including pen register information, in an effort to locate and monitor the location of     -

the subject cellular telephone.

       Your affiant further states that there is probable cause to believe that the location

information associated with thy subject cellular telephone will lead to evidence of the

aforementioned subject offenses as well as to the identification of individuals who are engaged in.

the commission of those criminal offense and related crimes. The information in the Affidavit is
                                                                        \

based on my personal involvement in the investigation of this case, confidential source

information, records, my experience and training, and the experience of other agents. Because of

this Affidavit's limited purpose, it does not contain all of the facts known to me or other law

enforcement officers about the im11estigation. Specifically, I have set forth only those facts that I

believe are necessary to establish the required foundation for an order authorizing the installation

of a tracking device.

                               Investigation and Probable Cause

       Presently, your affiant is a member of an investigative team of experienced DEA Special

Agents and Task Force Officers who are investigating a significant crystal methamphetamine

trafficking organization based around the area of Franklin County, Missouri. This investigation is


                                                 4
    Case: 4:18-mj-00347-DDN Doc. #: 1-1 Filed: 10/11/18 Page: 5 of 13 PageID #: 19




in the initial phases and is focused on the crystal methamphetamine drug trafficking organization

of Joshua SPENCER. SPENCER has a criminal record which includes arrest and/ or convictions

of burglary    2nd   degree, theft, possession of a drug paraphernalia, possession of a controlled

substance, and unlawful possession of a firearm.

         During the month of August of 2018, investigators with the Multi- County Narcotics and

Violent Crimes Enforcement Unit (MCNVCEU) interviewed MCNVCEU Confidential Source

18-009 (hereinafter referred to as "CS") 1, who provided information regarding the drug trafficking

organization of Joshua SPENCER. The CS stated that he/she has grown up with SPENCER and

has known him for many years. The CS stated that SPENCER has been known to sell crystal

methamphetamine through Franklin and Jefferson County, Missouri. The CS stated SPENCER is

also known to have multiple firearms. The CS stated he/she is able to purchase ounce quantities of

crystal methamphetamine from SPENCER.

         On September 21, 2018, the CS informed MCNVCEU investigators that he/she had a short

text message chain with SPENCER about buying an ounce of heroin. MCNVCEU investigators

obtained this text message conversation and observed as the CS was texting SPENCER on the

subject cellular telephone and detailed as below:

         CS: "Since im coming to you would you be able to get more than the half o"

         SPENCER: "Yes". "I have a oz"

         CS: "Okay how much?"



1
 A Confidential Source has been cited in this Affidavit and has been utilized during this investigation ("CS"). The
CS has been working with the MCNVCEU as a newly approved informant under MCNVCEU CS_l8-009 and has
been an active informant for MCNVCEU for approximately one month. The CS has provided information to law
enforcement which has been independently corroborated and deemed to be true and reliable. The CS is cooperating in
exchange for monetary compensation.

                                                        5
                                                                     I
Case: 4:18-mj-00347-DDN Doc. #: 1-1 Filed: 10/11/18 Page: 6 of 13 PageID #: 20



       SPENCER: I'm need 800". "What's up"

The CS informed MCNVCEU investigators that "o" and "oz", which are contained in this text

message chain, refer to "ounce". The CS stated he/she was asking SPENCER ifhe had an_ounce

of crystal methamphetamine and if so, at what price SPENCER would sell that ounce of crystal

methamphetamine to the CS.

       On October 1, 2018, investigators with the MCNVECU, along with investigators with the

St. Louis Drug Enforcement Task Force Group 31, conducted an operation utilizing the CS to

purchase an ounce of crystal methamphetamine from SPENCER. The investigative team met with

the CS at a confidential location and advised the CS to place a phone call to SPENCER at the

subject cellular telephone in the presence of Investigators. During the call, SPENCER arranged

to meet with the CS at the McDonalds restaurant located at 12 Hilltop Village Center Dr. Eureka,

MO 63025 to sell the CS an ounce of crystal methamphetamine for $800.00. The investigative

team searched the CS' s person and vehicle for the presence of any contraband and confirmed none

was present prior to the controlled buy. Members of the investigative team supplied the CS with

$800.00 of pre-recorded DEA Official Advance Funds and equipped the CS with a covert audio

transmitting/recording device. The CS then proceeded to the meet location. As the CS arrived at
                                                              '
the McDonalds located at 12 Hilltop Village Center Dr. Euteka, MO 63025 the CS contacted

SPENCER on the subject cellular telephone. Investigators heard this call placed on the covert

transmitter device and later confirmed the CS had placed the calLto the subject cellular telephone

by viewing the call log on the CS's cellular telephone. During this call, SPENCER informed the

CS to go to the other McDonalds located at 5699 Fox Creek Road, Pacific, MO 63069 to conduct

the deal. The CS then departed to that location to meet SPENCER.


                                                6
         Case: 4:18-mj-00347-DDN Doc. #: 1-1 Filed: 10/11/18 Page: 7 of 13 PageID #: 21



                The CS arrived and parked in front of the McDonalds restaurant at 5699 Fox Creek Road.

         The CS placed another phone call to SPENCER, and SPENCER stated he was coming towards the

         CS. Investigators conducting surveillance observed SPENCER exit the McDonalds and enter the\

         CS's vehicle. The CS later informed investigators that SPENCER entered the CS's vehicle and
~,   I

         retrieved the ounce of crystal methamphetamine from his inside the front of his pants through his

         zipper. The CS handed SPENCER the $800.00 BEA Official Advance Funds and in exchange he

         placed the ounce of crystal methamphetamine on the middle console. Investigators observed

         SPENCER exit from CS's vehicle and enter back into the gas station that is attached to the

         McDonalds. Investigators then observed SPENCER enter a white Chevrolet Impala bearing the

         Missouri plate number DR5C5U and depart the area alone. Investigators initiated mobile

         surveillance on SPENCER. Investigators trailed SPENCER and observed SPENCER conduct

         counter surveillance by making several random U-turns in an attempt to check his rear for law

         enforcement who may be following him. In th~ experience of the investigative team, it is common

         amongst drug traffickers who may be driving in possession of narcotics or proceeds from narcotics.

         Investigators followed SPENCER to a trailer home located at 6 Terrance Hill Estates Lab~die, MO

         63055 and observed SPENCER enter into this residence.

                Investigators met with the CS at a neutral location after conclusion of this operation and

         seized the ounce of crystal methamphetamine the CS obtained from SPENCER. Investigators

         again searched the CS' s person and vehicle for any contraband and confirmed none was present

         after the completion of this operation except for the ounce of crystal methamphetamine seized

         from the CS. MCNVECU investigators field tested the suspected ounce of methamphetamine and

         received a positive return for the presence of methamphetamine.


                                                         7
Case: 4:18-mj-00347-DDN Doc. #: 1-1 Filed: 10/11/18 Page: 8 of 13 PageID #: 22



       Your affiant believes that the above -referenced facts constitute probable cause to believe

that the subject cellular telephone is being used in connection with the commission of offenses
                                                                                -'



involving ongoing violations of Title 21 U.S.C. §§ 846, 841(a)(l) (the subject offenses). It is

critical that the investigative team be able to locate and monitor the movements of the subject

cellular telephone thereby assisting in the identification of the co-conspirators and the seizure of

narcotics. This investigative technique would allow investigators to locate SPENCER as he

engages in drug trafficking activities in the Eastern District of Missouri. More specifically, the

ability to locate the subject cellular telephone by way of electronic surveillance (as opposed to

physical surveillance) would significantly decrease the likelihood that the surveillance would be

detected, thereby compromising.

       The investigation has clearly demonstrated that the subject cellular telephone is being

used in connection with the commission of offenses involving ongoing violations of Title 21,

United States Code, Section(s) 841(a)(l) and 846 (the subject offenses). Your affiant believes that

the requested authorization would be a valuable asset in achieving the overall goals of the

investigation.

                         Investigative Considerations and Techniques

       Based on my knowledge, training, and experience, as well as information provided by

investigators with specialized experience relating to cellular telephone technology, I am aware of

the following facts and considerations:
 I
        A.     Wireless phone providers typically generate and retain certain transactional

information about the use of each telephone call, voicemail, and text message on their system.

Such information can include log files and messaging logs showing all activity on a particular


                                                 8
Case: 4:18-mj-00347-DDN Doc. #: 1-1 Filed: 10/11/18 Page: 9 of 13 PageID #: 23




account, such as local and long distance telephone connection records, records of session times

and durations, lists of all incoming and outgoing telephone numbers or other addressing

information associated with particular t~lephone calls, voicemail messages, and text or multimedia

messages.

          B.   Wireless phone providers also typically generate and retain information about the

location in which a particular communication was transmitted or received.        For example, when a

cellular device is used to make or receive a call, text message or other communication, the wireless

phone provider will typically generate and maintain a record of which cell tower(s) was/were used

to process that contact.   Wireless providers maintain information, including the corresponding

cell towers (i.e., tower covering specific geographic areas), sectors (i.e., faces of the towers), and

other signaling data as part of their regularly conducted business activities.    Typically, wireless

providers maintain records of the cell tower information associated with the beginning and end of

a call.

          C.   Because cellular devices generally attempt to communicate with the closest cell

tower available, cell site location information from a wireless phone provider allows investigators

to identify an approximate geographic location from which a communication with a particular

cellular device originated or was received.

          D.   Wireless providers may also retain text messaging logs that include specific

information about text and multimedia messages sent or received from the account, such as the

dates and times of the messages. A provider may also retain information about which cellular

handset or device was associated with the account when the messages were sent or received. The

provider could have this information because each cellular device has one or more umque


                                                  9
Case: 4:18-mj-00347-DDN Doc. #: 1-1 Filed: 10/11/18 Page: 10 of 13 PageID #: 24



identifiers embedded inside it.     Depending upon the cellular network and the device, the

embedded unique identifiers for a cellular device could take several different forms, including an
        '
Electronic Serial Number ("ESN"), a Mobile Electronic Identity Number ("MEIN"), a Mobile

Identification Number ("MIN"), a Subscriber Identity Module ("SIM"), an International Mobile

Subscriber Identifier ("IMSI"), or an International Mobile Station Equipment Identity ("IMEi").

When a cellular device connects to a cellular antenna or tower, it reveals its embedded unique

identifiers to the cellular antenna or tower in order to obtain service, arid the cellular antenna or

tower records those identifiers.

       E.      Wireless providers also maintain business records and subscriber information for

particular accounts. This information could include the subscriber's full name and address, the

address to which any equipment was shipped, the date on which the account was opened, the length

of service, the types of service utilized, the ESN or other unique identifier for the cellular device

associated with the account, the subscriber's Social Security Number and date of birth, all

telephone numbers and other identifiers associated with the account, and a description of the

services available to the account subscriber. In addition, wireless providers typically generate and

retain billing records for each account, which may show all billable calls (including outgoing digits

dialed). The providers may also have payment information for the account, including the dates

and times of payments and the means and source of payment (including any credit card or bank

account number).

       F.      Providers of cellular telephone service also typically have technical capabilities that

allow them to collect and generate more precise location information than that provided by cell

site location records. This information is sometimes referred to as E-911 phase II data, GPS data


                                                 10
Case: 4:18-mj-00347-DDN Doc. #: 1-1 Filed: 10/11/18 Page: 11 of 13 PageID #: 25




or latitude-longitude data. In the Eastern District of Missouri, such information is often referred

to as "precision location information" or "PLI" data. E-911 Phase ILdata provides relatively

precise location information about the cellular telephone itself, either via GPS tracking technology

built into the phone or by attempting to triangulate the device's signal using data from several of

the provider's cell towers. Depending on the capabilities of the particular phone and provider, E-

911 data can sometimes provide precise information related to the location of a cellular device.

       In order to locate the subject cellular telephoµe and monitor the movements of the phone,

the investigative agency(ies), and other authorized federal/state/local law enforcement agencies,

may need to employ one or more techniques described in this affidavit and in the application of

the government.     The investigative agency(ies), and other authorized federal/state/local law

enforcement agencies, may seek a warrant to compel the Service Provider, any telecommunication

service providers reflected in Attachment 1, to include providers o( any type of wire and/or

electronic communications (herein incorporated by reference), and any other applicable service

providers, to provide. precision location information, including Global Position System

information (if available),' transactional records, including cell site location information, and pen

register and trap-and-trace data.

       None of the investigative techniques that may be employed as a result of the present

application and affidavit require a physical intrusion into a private space or a physical trespass.

Electronic surveillance techniques such as pen register and cell site location monitoring typically

have not been limited to daytime use only.       Furthermore, the criminal conduct being investigated

is not limited to the daytime.      Therefore, the fact that the present application requests a warrant

based on probable cause should not limit the use of the requested investigative techniques to


                                                    11
Case: 4:18-mj-00347-DDN Doc. #: 1-1 Filed: 10/11/18 Page: 12 of 13 PageID #: 26



daytime use only.        Accordingly, the investigative agency(ies), and other authorized

federal/state/local law enforcement
                              .
                                    agencies,
                                      ;
                                              request the ability to employ these investigative

techniques at any time, day or night.

       The monitoring of the location of the subject cellular telephone by one of the methods

described herein will begin within ten (10) days of the date of issuance of the requested Warrant

and Order.

                                               Conclusion

       Based on the above information, there is probable cause to believe that the subject cellular

telephone is being used to promote and facilitate a conspiracy to distribute narcotics and the

requested authorization would provide relevant evidence of the conspiracy.       There is likewise

probable cause to conclude that locating and monitoring the movements of the subject cellular

telephone will lead to the relevant evidence concerning violations of Title 21, United States Code,

Section(s) 841(a)(l) and 846.



DATE
                                                     Special Agent
                                                     Drug Enforcement Administration




                                                     DAVID D. NOCE
                                                     UNITED STATES MAGISTRATE JUDGE
                                                     Eastern District of Missouri




                                                12
         Case: 4:18-mj-00347-DDN Doc. #: 1-1 Filed: 10/11/18 Page: 13 of 13 PageID #: 27
                     LIST OF TELECOMMUNICATION SERVICE PROVIDERS
                                                                j

                                                         AT&T
                                                          and
 01 Communications                Egyptian Telephone                Mid-Atlantic                 Socket Telecom
 Access Line Communication        Electric Lightwave, Inc.          Midvale Telephone Exchange   Spectrum
 ACN, Inc.                        Empire Paging                     Mobile Communications        Sprint
 ACS                              Ernest Communications             Mound Bayou Telephone Co.    SRT Wireless
 Aero Communications, Inc. (IL)   EZ Talk Communications            Mpower Communications        Star Telephone Company
 Afford A Phone                   FDN Communications                Navigator               -    Start Wireless
 Airvoice Wireless                Fibernit Comm                         Telecommunications       Sugar Land Telephone
 Alaska Communications            Florida Cell Service 1            NE Nebraska Telephone        Sure West Telephone Company
 Alhambra-Grantfx. Telephone      Florida Digital Network           Netlink Comm                 Talk America
 Altice USA                       FocarCommunications               Network Services             Tele Touch Comm
 AmeriTel                         Frontier Communications           Neustar                      Telecorp Comm
 AOL Corp.                        FuzeBox, Inc.                     Neutral Tandem               Telepak
 Arch Communication               Gabriel Comm                      Nex-Tech Wireless            Telispire PCS
 AT&T                             Galaxy Paging                     Nexus Communications         Telnet Worldwide
 AT&T Mobility                    Global Communications             NII Comm                     Tex-Link Comm
 Bell Aliant                      Global Eyes Communications        North Central Telephone      Time Warner Cable
Big River Telephone               Global Naps                       North State Comm             T-Mobile
 Birch Telecom                    Grafton Telephone Company         Northcoast Communications    Total Call International
 Blackberry Corporation           Grand River                       Novacom                      Tracfone Wireless
 Biivia Communications            Grande Comm                       Ntera                        Trinity International
 Broadview Networks               Great Plains Telephone            NTS Communications           U-Mobile
 Broadvox Ltd.                    Harrisonville Telephone Co.       Oklahoma City SMSA           United Telephone of MO
                                                                                                                          /

 Budget Prepay                    Heartland Communications          ONE Communications           United Wireless
'Bulls Eye Telecom                Hickory Telephone                 ONSTAR                       US Cellular
 Call Wave                        Huxley Communications             Optel Texas Telecom          US Communications
 Cbeyond Inc.                     iBasis                            Orion Electronics            USLEC
 CCPR Services                    IDT Corporation                   PacBell                      US Link
                                                                                         ~



 Cellco Partnership,              Illinois Valley Cellular          PacWest Telecom              US West Communications
   d/b/a Verizon Wireless         Insight 'Phone                    PAETEC Communications        USA Mobility
 Cellular One                     Integra                           Page Plus Communications     VarTec Telecommunications
 Cellular South                   Iowa Wireless                     Page Mart, Inc.              Verisign
 Centennial Communications        IQ Telecom                        Page Net Paging              Verizon Telephone Company
 CenturyLink                      J2 Global Communications          Panhandle Telephone          Verizon Wireless
 Charter Communications           Leap Wireless International       Peerless Network             Viaero Wireless
 Chickasaw Telephone              Level 3 Communications            Pineland Telephone           Virgin Mobile
 Choctaw Telephone Company        Locus Communications              PhoneTech                    Vonage Holdings
 CimcoComm                        Logix Communications              PhoneTel                     Wabash Telephone
 Cincinnati Bell                  Longlines Wireless                Preferred Telephone          Wave2Wave Communications
 Cinergy Communications           Los Angeles Cellular              Priority Communications      Weblink Wireless
 Clear World Communication        Lunar Wireless                    Puretalk                     Western Wireless
 Com-Cast Cable Comm.             Madison River                     RCNTelecom                   Westlink Communications
 Commercial Communications           Communications                 RNK Telecom                  WhatsApp
 Consolidated Communications      Madison/Macoupin Telephone        QWEST Communications         Windstream Communications
 Cox Communications                  Company                        Sage Telecom                 Wirefly
 Cricket Wireless                 Mankato Citizens Telephone        Seren Innovations            XFinity
 Custer Telephone Cooperative     Map Mobile Comm                   Shentel                      XO Communications
 DBS Communications               Marathon Comm                     SigecomLLC                   Xspedius
 Delta Communications             Mark Twain Rural                  Sky Tel Paging               Yakdin Valley Telephone
 Detroit Cellular                 Max-Tel Communications            Smart Beep Paging            YMAX Communications
 Dobson Cellular                  Metro PCS                         Smart City Telecom           Ztel Communications
                                  Metro Teleconnect
                       /




         ATTACHMENT 1, TO INCLUDE PROVIDERS OF ANY TYPE OF WIRE AND/OR
         ELECTRONIC COMMUNICATIONS                       Last Update: 06/21/2018
